--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNEC-TION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.


CONVERTIBLE PROMISSORY NOTE




$1,200,000.00
June__, 2011
Austin, Texas


For value received, Green Tide Water Disposal, Ltd (“Green Tide”, the
“Company”), promises to pay to the order of Quarry Bay Capital, LLC (“Quarry”)
and its assigns (Quarry or its assigns being referred to herein as the
“Holder”), the principal sum of up to One Million and Two Hundred Thousand
Dollars ($1,200,000).  Interest shall accrue from the date of this Note on the
unpaid principal amount at a rate equal to twenty percent (20%) per annum,
principal and interest to be paid monthly in amounts equal to 80% of the Net
Cash Flow generated by the Salt Water Disposal Well (“Facility”) located on the
property set out in Exhibit A.  This Note is subject to the following terms and
conditions.  All funds loaned through this Note shall be applied solely for the
purpose of bringing the Facility back into commercial operations with the
following two exceptions (a) Servicing the existing liabilities on the facility
and (b) funds required for advanced marketing of the services of the Facility.


2.  Conversion.


(a) Investment by the Holder


The outstanding principal amount of and any accrued interest on this Note may be
converted, at the Holder’s option, from time to time, subject to the provisions
in this section, into limited partnership interests in Green Tide Water
Disposal, Ltd., the “Company.”   If the Holder elects to convert under this
section, the Holder shall receive a number of shares set out in the terms below.


(b)  Mechanics and Effect of Conversion


1.  
At such time after Quarry has loaned an amount of $700,000 or greater and before
the Facility opens for business, Quarry may elect to convert the outstanding
(principal and interest on this amount) into 30% limited partnership interest in
the Company. For each additional $25,000


 
1

--------------------------------------------------------------------------------

 
loaned in excess of $700,000 loaned by Quarry to the Company, Quarry will earn
the right to convert the outstanding principal and interest on each $25,000
amount loaned into an additional 1% interest of the Company. This option to
convert remains in effect until such time as the facility is open for the
business of the disposal of oil field salt water.  The Company will provide
written notice 10 days prior to opening for business.  No fractional shares will
be issued, therefore the number of shares due will be rounded to the nearest
whole percentage point.


2.  
At any time up to the point of Quarry converting the Note into a partnership
interest in Green Tide, Green Tide may serve a notice that it wishes to cancel
the arrangement set out above by repaying all funds loaned including associated
interest to that date, with no prepayment penalty. Quarry will have a period of
10 days from receipt of the notice to serve a notice to the Company that it
wishes to convert the loan into a partnership interest in the Company in the
same amounts as that described in the paragraph 2(b)(1) above otherwise the
Company can return all outstanding funds and terminate the loan.



3.  
In the event that Quarry converts into a partnership interest, the Company will
make payments equal to 80% of the Net Cash Flow, as that term is defined in the
Limited Partnership Agreement attached hereto as Exhibit “B”, to Quarry with the
remaining 20% to the Company until such time that the cumulative distribution
equals the principal amount loaned under the terms of this Note.



4.  
In the event that Quarry converts into a partnership interest, it will do so as
a limited partner under the terms of the Limited Partnership Agreement of the
Company set out in Exhibit B.



5.  
In the event of the consummation of any recapitalization or fundamental
transaction such as a merger, combination or consolidation where the Company is
not the surviving entity (any such recapitalization or transaction being
referred to together as a “Fundamental Transaction”), it is agreed that Holder
may convert the entirety of the principal amount and interest due under this
Note immediately prior to the time of closing of such Fundamental Transaction,
notwithstanding the provisions of Section 2.b.1 of this Note (including, without
limitation, the requirement to deliver 15 days written notice), and that such
conversion may be made contingent upon the closing of such Fundamental
Transaction. The Company has the obligation, time being of the essence, to give
to Holder notice and comprehensive details of any Fundamental Transaction not
less than 30 days prior to the closing of such transaction.



6.  
The notice of conversion specified in Section 2. above will be accompanied by
this executed original of this Note and will be delivered to the principal
offices of the Company, stating the request for conversion, the amount of
principal of this Note being converted, and a calculation


 
2

--------------------------------------------------------------------------------

 

of the amount of shares that Holder is entitled to receive together with
instructions as to where the shares to be issued are to be delivered, with the
name, address and US tax number, if any, of the registered owner. Holder will
provide any other reasonably requested information required by the transfer
agent for the issuance of the shares.  The Company has five days from the date
of the notice of conversion in which to verify or challenge the number of shares
to be issued on conversion, and if it does not give notice of a disagreement
with the calculation by Holder, then it shall issue one or more certificates
representing the ownership interest in the Company to be issued on conversion
within fifteen days of the date of the notice of conversion.  In the event that
The Company disagrees with the ownership interest requested on conversion by
Holder, then the Company and Holder will work diligently and in good faith to
determine the interest to be issued and the Company will change the ownership
interest promptly once determined. If the conversion is in connection with a
Fundamental Transaction, then such Fundamental Transaction will not close until
after the ownership interest has been determined.


(c)   Representations



1.  
Quarry has all requisite power, authority, and capacity to enter into this Note
and to perform the transactions and obligations to be performed by it
hereunder.  The execution and delivery of this Note, and the performance by
Quarry  of the transactions and obligations contemplated hereby have been duly
authorized by all requisite corporate or individual, as the case may be, action
of Quarry .  This Note has been duly executed and delivered by Quarry  and
constitutes a valid and legally binding agreement of Quarry , enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws, both
state and federal, affecting the enforcement of creditors’ rights or remedies in
general from time to time in effect and the exercise by courts of equity powers
or their application of principles of public policy.



2.  
Quarry is an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act.  Quarry has (i) such knowledge and experience in
financial and business matters that it is capable of independently evaluating
the risks and merits of holding this Note and the underlying shares; (ii)
independently evaluated the risks and merits of holding this Note and the
underlying shares and has independently determined that these securities are a
suitable investment for it; and (iii) sufficient financial resources to bear the
loss of its entire investment in these securities. Quarry has had an opportunity
to review the records of the Company, and has had the opportunity to investigate
and perform due diligence on the Company to its satisfaction.


 
3

--------------------------------------------------------------------------------

 

3.  
Company represents as follows. Company has all requisite power, authority, and
capacity to enter into this Note and to perform the transactions and obligations
to be performed by it hereunder.  The execution and delivery of this Note, and
the performance by the Company of the transactions and obligations contemplated
hereby have been duly authorized by all requisite corporate action.  This Note
has been duly executed and delivered by the Company and constitutes a valid and
legally binding agreement of the Company, enforceable in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws, both state and federal, affecting the
enforcement of creditors’ rights or remedies in general from time to time in
effect and the exercise by courts of equity powers or their application of
principles of public policy.



3. Payment and Prepayment.


All payments shall be made in lawful money of the United States of America at
such place as the Holder hereof may from time to time designate in writing to
the Company.  Payment shall be credited first to the accrued interest then due
and payable and the remainder applied to principal.


Prior to the Facility opening for business the Company may prepay the principal,
together with any accrued interest due thereon under the terms of Section 2
above.  At any time after Quarry’s option to convert the note has passed i.e.
the Facility is opened for business, the Company may prepay the balance of the
note with all accrued interest due thereon without any prepayment penalty.


Notwithstanding any other provision of this note the Company may prepay the
principal, together with any accrued interest due thereon without any prepayment
penalty for a period of sixty (60) days from the date of execution of this note.
In the event Quarry has converted the note within sixty (60) days from the
execution of this note, then Company may re-acquire the interests converted to
Quarry by paying the principal that was converted, together with any accrued
interest due there on or that would have accrued thereon had the conversion not
taken place, without any prepayment penalty during the aforementioned  sixty
(60) day period.


4. Interest.


Interest on the debt evidenced by this Note shall not exceed the maximum amount
of non-usurious interest that may be contracted for, taken, reserved, charged,
or received under law; any interest in excess of that maximum amount shall be
credited on the principal of the debt or, if that has been paid, refunded. On
any acceleration or required or permitted prepayment, any such excess shall be
canceled automatically as of the acceleration or prepayment or, if already paid,
credited on the principal of the debt or, if the principal of the debt has been
paid, refunded.  This provision overrides other provisions in this and all other
instruments concerning the debt.

 
4

--------------------------------------------------------------------------------

 
5.  Transfer; Successors and Assign.


The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the
parties.  Notwithstanding the foregoing, the Company may not assign, pledge, or
otherwise transfer this Note without the prior written consent of Holder.  This
Note may be transferred only upon surrender of the original Note for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in a form reasonably satisfactory to the
Company.  Thereupon, a new note for the same principal amount and interest will
be issued to, and registered in the name of, the transferee.  Interest and
principal are payable only to the registered holder of this Note.


6. Governing Law.


This Note and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of law.


7.  Notices.


Any notice required or permitted by this Note shall be in writing to the address
listed below and shall be deemed sufficient upon delivery, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or three (3) business days after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, addressed to the
party to be notified at such party’s address as set forth below or as
subsequently modified by written notice and a second copy sent via e-mail to the
e-mail address listed below.


Holder:                                                                                                              Company:


Quarry  Land & Exploration, Inc.
Suite 600, 1201 Orange Street
Wilmington DE, 19899-0511
 
______________________
 
Green Tide Water Disposal, Ltd.,
P.O. Box 4675
Lago Vista, TX 78645
(512) 422-2493
rdurbin@imperialoilandgas.com
           



 
5

--------------------------------------------------------------------------------

 


8.  Amendments and Waivers


Any term of this Note may be amended only with the written consent of the
Company and the Holder.  Any amendment or waiver effected in accordance with
this Section 7 shall be binding upon the Company, the Holder and each transferee
of this Note.

9. Action to Collect on Note.


If any action (including, but not limited to, the hiring of a debt collector and
the use of self-help remedies by Holder) is instituted to collect on this Note,
the Company promises to pay all costs and expenses, including, but not limited
to, reasonable attorney’s fees and court costs, incurred in connection with such
action.  These costs and expenses will become part of the debt evidenced by the
note, will bear interest as provided in this Note.


COMPANY:

Green Tide Water Disposal, Ltd.,
 
                     
By: Big Dig Operating, Inc. General Partner,
Robert R. Durbin, CEO of Big Dig Operating, Inc.




AGREED TO AND ACCEPTED:
 
Quarry Bay Capital, LLC
 
By:                   



 
6

--------------------------------------------------------------------------------

 

Exhibit “A”


Being 41.74 acres of land out of Blocks 92 and 103, Van Zandt County School Land
Survey, Abstract No. 1182, Wise County, Texas, being the same land described in
Correction Deed recorded in Volume 807, Page 27, Official Records, Wise County,
Texas and described by metes and bounds as follows:


BEGINNING at an iron rod found at a fence corner post at the Northeast corner of
a tract of land described in deed to Pat L. Sanders dated September 11, 1987,
and recorded in Volume 248, Page 151, R.R.W.C.T and the occupied Southeast
corner of this tract;


THENCE N 88 degrees 43' 40" W with a fence line along the North line of said
Sanders tract, a distance 630.69 feet to a found iron rod at the Northwest
corner of said Sanders tract, also being in the East line of a tract of land
conveyed to Larry Thomas Whittenburg and wife, Sharon F. Whittenburg by deed
dated December 17, 1969, and recorded in Volume 299, Page 63, D.R.W.C.T.;


THENCE N 01 degrees 12' 27" E a distance of 153.44 feet along the East line of
said Whittenburg tract to a fence corner for the Northeast corner of Whittenburg
tract;


THENCE S 89 degrees 53' 43" W a distance of 337.99 feet along the North line of
said Whittenburg tract to a fence corner for the Northwest corner of Whittenburg
tract;


THENCE S 01 degrees 09' 10" W a distance of 430.26 feet to a found iron rod in
the North right of way line of State Highway No. 114, said rod being the
Southwest corner of said Whittenburg tract;


THENCE N 65 degrees 19' 43" W a distance of 188.79 feet with the said North
right-of-way line of State Highway No. 114 to a found iron rod at the Southeast
corner of a tract of land conveyed to Robert Wade Ratliff and wife Linda Ratliff
by deed dated September 18, 1990 and recorded in Volume 379, Page 735,
R.R.W.C.T.;


THENCE N 02 degrees 46' 46" E a distance of 918.54 feet along the East line of
said Robert and Linda Ratliff tract to a fence corner in the South line of a
tract of land conveyed to Robert Ratliff by deed recorded in Volume 379, Page
733, Real Records, Wise County, Texas;


THENCE N 87 degrees 16' 18" E a distance of 264.00 feet along the South line of
said Robert Ratliff tract to a fence corner for the Southeast corner of Ratcliff
tract;


THENCE N 00 degrees 47' 00" E a distance of 1236.24 feet along the East line of
said Robert Ratliff tract to a fence corner in the South line of a tract of land
conveyed to Leonard Ratliff by deed recorded in Volume 408, Page 303, Deed
Records, Wise County, Texas;

 
7

--------------------------------------------------------------------------------

 

THENCE N 89 degrees 02' 00" E a distance of 798.98 feet along the South line of
said Leonard Ratliff tract to a found nail in a tree at the Southeast corner of
said Leonard Ratliff tract for the Northeast corner of this tract;


THENCE along an existing fence line as follows:


S 00 degrees 34' 09" E a distance of 284.67 feet to a set iron rod;
S 00 degrees 48' 34" E at 223.59 feet pass a set iron rod and continuing on same
course for a total distance of 233.91 feet to an angle point;
S 00 degrees 26' 37" E a distance of 630.81 feet to a found iron rod;
S 00 degrees 57' 04" E a distance of 556.10 feet to a set iron rod;
S 00 degrees 15' 53" E a distance of 299.68 feet to the PLACE OF BEGINNING and
containing 41.74 acres of land.



 
8

--------------------------------------------------------------------------------

 
